DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
	In view of the applicant’s remarks, claim amendments, and further searching by the office the current claims presented are in a condition of allowance. Regarding claims 1, 13, 16, the closest prior art of Tabuchi et al. (2017/0372489) discloses a three-dimensional measurement device having a head unit for radiating detection light of visible light on a measurement target object W placed on a stage receiving the detection light reflected by the measurement target object W, and generating a captured image, and is configured from the stage, a rotation drive unit, an imaging unit, light projection units, texture illumination emitting units, and a control substrate. The prior art fails to disclose or make obvious an illuminator that includes a plurality of independently controllable and two-dimensionally- arranged projection devices to illuminate the measurement object placed on the stage with measuring light having a predetermined projection pattern having alternating light-and-dark intervals; and a movement controller that controls the translational movement of the translation stage part by a moving pitch smaller than a minimum width of the projection pattern which can be projected on the stage by independently controlling the projection devices of the illuminator, the minimum width being a length corresponding to one pixel of the projection devices, and in combination with the other recited limitations of claims 1, 13, 16. Claims 2-12, 14-15 are allowed by the virtue of dependency on the allowed claims 1, 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        July 19, 2022